Title: John Adams to Abigail Adams, 4 September 1776
From: Adams, John
To: Adams, Abigail


     
      
       Wednesday Septr. 4. 1776
      
     
     Mr. Gerry arrived Yesterday, and brought me yours of August 17. and soon afterwards the Post came in, with yours of the 25. of Aug. Am happy to find you, in so good a Way, and am glad to learn that Horses and a Man are coming. I want them much. But our Affairs having taken a Turn at Long Island and New York, so much to our Disadvantage, I cannot see my Way clear, to return home so soon as I intended. I shall wait here, untill I see some more decisive Event, in our Favour or against Us. The General Court however will appoint some other Gentleman to relieve me, and my Man and Horses will come, and then I can ride a little in a Morning for my Health, and come home as soon as Circumstances will admit. I am obliged to General Lincoln for his Information, concerning the Fortifications, which I hope will be effectually attended to, as I am not clear, that Boston is yet secure from Invasion.
     
     I hope, the Disasters at Long Island, and New York will not dispirit our People. The Ways of Providence are inscrutable. I have strong suspicions that these Disasters have saved Boston from another Invasion, which I think would have been attempted by the two gratefull Brothers, with their whole Fleet and Army, if they had not obtained Long Island.
    